Citation Nr: 0004636	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and S.T.


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
April 1946.  

This appeal arose from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Boise, Idaho Regional 
Office (RO).  The RO denied the claim of entitlement to 
increased evaluations for PTSD, lumbar spine traumatic 
arthritis, dorsal spine traumatic arthritis, and right hip 
traumatic arthritis.  

In February 1997 an increased evaluation of 30 percent was 
assigned for PTSD. Lumbar spine traumatic arthritis was rated 
as 20 percent disabling.  Dorsal spine traumatic arthritis 
was assigned a separate 10 percent evaluation.  A 10 percent 
evaluation was continued for right hip traumatic arthritis.

In August 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
application of new regulations.  

In July 1998 the Board granted an increased evaluation of 50 
percent for PTSD, an increased evaluation of 40 percent for 
lumbar spine traumatic arthritis, denied an increased 
evaluation for dorsal spine traumatic arthritis, and granted 
an increased evaluation of 20 percent for right hip traumatic 
arthritis.

The veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court) with respect to that 
portion of the July 1998 decision wherein the Board granted 
an increased evaluation of 50 percent for PTSD.  In May 1999 
the Court vacated the Board's decision only with respect to 
the denial of an evaluation in excess of 50 percent for PTSD, 
and remanded the case for further action consistent with the 
matters raised in its order.  The Court found that the Board 
did not ensure compliance with its own remand directives as 
required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically it was found that on VA examination in 
March 1998 there was no opinion as to the impact of PTSD on 
the veteran's ability to obtain and retain substantially 
gainful employment.  The Court found that the Board did not 
ensure that this requested opinion was provided.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

As noted before the purpose of this remand is to ensure 
compliance with the prior Board remand.  Specifically, a VA 
psychiatric examiner must offer an opinion as to whether by 
reason of PTSD the veteran is capable of substantially 
gainful employment.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issue of entitlement to an 
increased evaluation for PTSD pending a remand to the RO for 
further development as follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  

2.  After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

3.  The RO should arrange for a VA 
examination of the veteran by a 
psychiatrist in order to determine the 
nature and extent of severity of PTSD, 
completing any indicated special studies.  
The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.

The examiner must specifically address 
whether the veteran by reason of PTSD has 
occupational and social impairment with 
deficiencies in most areas, such as 
school, work, family relations, judgment, 
thinking or mood due to symptoms such as 
suicidal ideation, obsessional rituals 
that interfere with routine activities, 
intermittently illogical, obscure or 
irrelevant speech, near-continuous panic 
or depression affecting the ability to 
function independently, appropriately and 
effectively, impaired impulse control 
(such as unprovoked irritability with 
periods of violence), spatial 
disorientation, neglect of personal 
appearance or hygiene, difficulty 
adapting to stressful circumstances 
(including work or a work-like setting) 
or inability to establish and maintain 
effective relationships.  



The examiner should also address whether 
by reason of PTSD the veteran's ability 
to establish and maintain effective or 
favorable relationships with people is 
severely impaired, and whether the 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain and retain employment.

A global assessment of functioning (GAF) 
score should be assigned.  The examiner 
must explain in detail the purpose and 
meaning of the score as well as any 
limitations on the use of a GAF score in 
assessing disability from one cause.  The 
GAF assigned must be explained with 
reference to criteria contained in the 
DSM-IV. 

With regard to the veteran's symptoms, 
the examiner should explain in detail 
whether any of the veteran's symptoms are 
not attributable to PTSD and can be 
clearly disassociated from disability due 
to PTSD.  In this regard, the examiner 
should discuss the symptoms of PTSD, the 
psychiatric symptoms not fitting within 
the DSM criteria for PTSD and any 
diagnoses of other psychiatric disorders 
that are of record.  The examiner must 
express an opinion as to the impact of 
PTSD on the veteran's ability to work.  
Any opinions expressed must be 
accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD with 
consideration of all applicable laws and 
regulations.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


